Citation Nr: 1520688	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  10-18 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and August 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  A transcript of that hearing is of record.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record (electronic claims file).  
  
The issues of entitlement to service connection for a back disorder and to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU) were raised during the February 2015 hearing and in a February 2014 claim, respectively, but those issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a bilateral foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

FINDINGS OF FACT

1.  At the February 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to service connection for a left knee disorder.

2.  At the February 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to service connection for a right knee disorder.
 
3.  At the February 2015 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal for the issue of entitlement to service connection for a left hip disorder. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for a right knee disorder.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).

3.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for a left hip disorder.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

During his February 2015 hearing, the Veteran and his representative withdrew the appeal for the issues of entitlement to service connection for a left knee disorder, a right knee disorder, and a left hip disorder.  As such, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issues, and they are dismissed.



ORDER

The appeal as to the issue of entitlement to service connection for a left knee disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a right knee disorder is dismissed.

The appeal as to the issue of entitlement to service connection for a left hip disorder is dismissed.


REMAND

During the February 2015 hearing, the Veteran requested that his VA medical records from 2012 to the present be associated with the claims file.  He testified that such records would show treatment for a foot disorder.  As such, the AOJ should obtain any outstanding VA medical records, to include records dated since January 2012.  

In addition, the Veteran testified that he was medically evaluated from Vietnam in December 1965 due to his feet.  His service treatment records are negative for any complaints, treatment, or diagnosis of a foot disorder.  Therefore, the AOJ should attempt to verify the alleged evacuation.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a bilateral foot disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file, to include any VA medical records from January 2012 to the present.
 
2.  The AOJ should search unit and organizational histories, including sick/morning reports, to verify the appellant's medical evacuation from Vietnam in December 1965 due to his feet. 

All attempts and responses should be documented in the claims file.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination and/or obtaining a medical opinion.

4.   When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence, to include the October 2013 buddy statement submitted to VA in support of the Veteran's claim.  

If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


